United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    February 14, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-20369
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

KEVIN EUGENE DOW,
                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 4:05-CR-423-2
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Kevin Eugene Dow has filed a

motion to withdraw and a brief pursuant to Anders v. California,

386 U.S. 738 (1967).     Dow has not filed a response.    Our

independent review of the brief and the record discloses no

nonfrivolous issue.     Accordingly, the motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.